Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second office action, final rejection on the merits. Claims 1, 3, 9, 11, 15, and 17-18 as amended, are currently pending and have been considered below. Claims 2, 4-8, 10, 12-14, 16, and 19-20  as originally filed, remain pending and have been considered below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frazzoli et al. (US 2021/0163021; hereinafter Frazzoli) in view of Kudo et al. (US 2022/0190941; hereinafter Kudo).
Regarding Claim 1:
Frazzoli discloses a server communicating with a robot, the server comprising: a communication circuit configured to: receive data from the robot, and transmit, to the robot, future control data for controlling the robot in response to the data (Frazzoli, Para. [0127], Frazzoli discloses a communication device of a robotic device for transmitting collected data to and from a server); and 
a processor configured to manage the communication circuit, wherein the processor is further configured to…when the communication performance with the robot is predicted to deteriorate at the prescribed time point, manage the communication circuit to transmit the future control data to the robot (Frazzoli, Para. [0387], [0525], Frazzoli discloses the robotic device is decelerated at the predicted time a non-connectivity mode is activated), and 
wherein the future control data causes the robot to at least one of decelerate an operation of the robot or reduce an operation range of the robot at the prescribed time point (Frazzoli, Para. [0381], [0387], [0525], Frazzoli discloses deceleration of the robotic device in response to a predicted loss of signal of teleoperations as determined from past failures and prediction of future failures, see Para. [0525]).  
Frazzoli fails to explicitly disclose receive image data from the robot, predict, based on at least one object included in the image data, whether communication performance with the robot will deteriorate at a prescribed time point.
However Kudo, in the same field of endeavor of robotic controls, discloses receive image data from the robot (Kudo, Para. [0037], Kudo discloses receiving surrounding environment information obtained by a camera, which includes positions and states of surrounding objects), predict, based on at least one object included in the image data, whether communication performance with the robot will deteriorate at a prescribed time point (Kudo, Para. [0016], Kudo discloses predicting communication degradation based on the surrounding environmental information, which includes positions and states of surrounding objects, see at least Para. [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server as disclosed by Frazzoli to include receiving image data and predicting communication degradation based on the received surrounding environmental information as disclosed by Kudo in order avoid degradation of communication quality and risky control that may occur during degradation of communication, see Kudo Para. [0037].
Regarding Claim 2:
The combination of Frazzoli and Kudo discloses the server of claim 1.
Frazzoli further discloses wherein the processor learns a performance parameter collected during communication with the robot, builds a prediction model defining the communication performance over time, and predicts the communication performance for the prescribed time point based on the prediction model (Frazzoli, Para. [0387], [0525], [0535-0537] Frazzoli discloses deceleration of the robotic device in response to a predicted loss of signal of teleoperations as determined from past failures and prediction of future failures at a geographic position generated from a prediction model, see Para. [0525]).  
Regarding Claim 3:
The combination of Frazzoli and Kudo discloses the server of claim 1.
Frazzoli fails to explicitly disclose wherein the processor is further configured to predict that the communication performance deterioration due to at least one of an ambient communication or ambient noise will occur at the prescribed time point when the number of objects included in the image data is greater than a preset number, and wherein the communication performance deterioration includes an increase in latency.
However Kudo, in the same field of endeavor of robotic control, discloses wherein the processor is further configured to predict that the communication performance deterioration due to at least one of an ambient communication or ambient noise will occur at the prescribed time point when the number of objects included in the image data is greater than a preset number, and wherein the communication performance deterioration includes an increase in latency (Kudo, Para. [0088], Kudo discloses prediction of communication degradation when comparing predicted communication quality to actual measured communication quality resulting in at least a packet loss (i.e. latency increase) caused by the reflections of multiple vehicles (i.e. number of objects)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server as disclosed by Frazzoli to include prediction of communication degradation of ambient communications (i.e. normal communications) due to a number of objects causing the communication degradation as disclosed by Kudo in order avoid degradation of communication quality and risky control that may occur during degradation of communication, see Kudo Para. [0037].
Regarding Claim 4:
The combination of Frazzoli and Kudo discloses the server of claim 1.
Frazzoli further discloses wherein the future control data includes deceleration information for causing a travel velocity of the robot to be reduced to a target velocity at the prescribed time point (Frazzoli, Para. [0387], [0525], Frazzoli discloses the robotic device is decelerated at the time a non-connectivity mode is activated).  
Regarding Claim 5:
The combination of Frazzoli and Kudo discloses the server of claim 4.
Frazzoli further discloses wherein the target velocity is determined based on at least one of a latency or a communication speed that are predicted for the prescribed time point (Frazzoli, Para. [0381], [0387], [0525], Frazzoli discloses deceleration of the robotic device in response to a predicted loss of signal of teleoperations as determined from past failures and prediction of future failures, see Para. [0525]).  
Regarding Claim 6:
The combination of Frazzoli and Kudo discloses the server of claim 1.
Frazzoli further discloses wherein the future control data includes information identifying at least one of a movement velocity of at least one joint provided at the robot or an operation range of the at least one joint at the prescribed time point (Frazzoli, Para. [0387], [0525], Frazzoli discloses the robotic device is decelerated at the time a non-connectivity mode is activated).  
Regarding Claim 9:
The combination of Frazzoli and Kudo discloses the server of claim 1.
Frazzoli fails to explicitly disclose the processor is further configured to predict that the communication performance will deteriorate at the prescribed time point, when one or more objects included in the image data satisfy a preset condition, and the preset condition includes at least one of…a quantity of the one or more objects identified within the image data being greater than a first preset number.
However Kudo, in the same field of endeavor of robotic controls, discloses wherein the processor is further configured to predict that the communication performance will deteriorate at the prescribed time point, when one or more objects included in the image data satisfy a preset condition, and the preset condition includes at least one of…a quantity of the one or more objects identified within the image data being greater than a first preset number (Kudo, Para. [0016], Kudo discloses predicting communication degradation based on the surrounding environmental information, which includes positions and states of surrounding objects such as a large object, see Para. [0079], which Kudo discloses predicting communication degradation due to a large object, such as a truck, with a singular object (i.e. preset number) causing the predicted communication degradation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server as disclosed by Frazzoli to include prediction of communication degradation a number of large objects causing the communication degradation as disclosed by Kudo in order avoid degradation of communication quality and risky control that may occur during degradation of communication, see Kudo Para. [0037].
Regarding Claim 10:
The combination of Frazzoli and Kudo discloses the server of claim 1.
Frazzoli further discloses wherein when the communication performance is predicted to be improved at after the prescribed time point, the future control data further causes the robot to at least one of accelerate the operation of the robot or increase the operation range of the robot after the prescribed time point (Frazzoli, Para. [0381], [0387], [0525], Frazzoli discloses deceleration of the robotic device (i.e. less conservative) in response to a predicted loss of signal of teleoperations as determined from past failures and prediction of future failures in a non-connectivity mode and a less conservative approach (i.e. higher velocities and accelerations) when the robotic device is in a connectivity mode, see Para. [0525]).
Regarding Claim 11:
The claim recites analogous limitations to claim 1 above with the inclusion of a driving wheel (Frazzoli, Para. [0313], Frazzoli discloses at least one wheel for controlling of the robotic device); a joint (Frazzoli, Para. [0313], Frazzoli discloses the vehicle includes at least one joint for the controlling of the robotic device); sensors collecting data (Frazzoli, Para. [0124], Frazzoli discloses sensors for measuring properties of the surrounding environment), and is therefore rejected on the same premise.
Regarding Claim 12:
The combination of Frazzoli and Kudo discloses the robot of claim 11.
Frazzoli further discloses wherein the processor manages the at least one of the driving wheel or the joint to decelerate at the prescribed time point (Frazzoli, Para. [0387], [0525], Frazzoli discloses the robotic device is decelerated at the time a non-connectivity mode is activated).  
Regarding Claim 15:
The combination of Frazzoli and Kudo discloses the robot of claim 11.
Frazzoli further discloses wherein the processor predicts…that the communication performance between the robot and the server will deteriorate at the prescribed time point, and generates control data so that the at least one of the operation of the robot is decelerated or the operation range is reduced at the prescribed time point (Frazzoli, Para. [0381], [0387], [0525], Frazzoli discloses deceleration of the robotic device in response to a predicted loss of signal of teleoperations as determined from past failures and prediction of future failures at a geographic position, see Para. [0525]).
Frazzoli fails to explicitly disclose predicting the communication performance deterioration based on one more objects included in the image data.
However Kudo discloses based on one or more objects included in the image data (Kudo, Para. [0016], Kudo discloses predicting communication degradation based on the surrounding environmental information, which includes positions and states of surrounding objects, see at least Para. [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server as disclosed by Frazzoli to include receiving image data and predicting communication degradation based on the received surrounding environmental information as disclosed by Kudo in order avoid degradation of communication quality and risky control that may occur during degradation of communication, see Kudo Para. [0037].
Regarding Claim 16:
The combination of Frazzoli and Kudo discloses the robot of claim 15.
Frazzoli further discloses wherein the processor learns a performance parameter collected during communication with the server, builds a prediction model defining the communication performance over time, and predicts the communication performance for the prescribed time point based on the prediction model (Frazzoli, Para. [0387], [0525], [0535-0537] Frazzoli discloses deceleration of the robotic device in response to a predicted loss of signal of teleoperations as determined from past failures and prediction of future failures at a geographic position generated from a prediction model, see Para. [0525]).  
Regarding Claim 17:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 18:
The claim recites analogous limitations to claim 9 above, and is therefore rejected on the same premise.
Regarding Claim 19:
The combination of Frazzoli and Kudo discloses the robot of claim 15.
Frazzoli further discloses wherein the processor performs control so that the at least one of the operation of the robot is accelerated or the operation range is increased after the prescribed time point when the communication performance is predicted to be improved (Frazzoli, Para. [0381], [0387], [0525], Frazzoli discloses deceleration of the robotic device (i.e. less conservative) in response to a predicted loss of signal of teleoperations as determined from past failures and prediction of future failures in a non-connectivity mode and a less conservative approach (i.e. higher velocities and accelerations) when the robotic device is in a connectivity mode, see Para. [0525]).
Regarding Claim 20:
The combination of Frazzoli and Kudo discloses the robot of claim 15.
Frazzoli further discloses wherein the processor causes the at least one of the operation of the robot to be decelerated or the operation range of the robot to be reduced at the prescribed time point based on control data received from the server (Frazzoli, Para. [0127], [0381], [0387], [0525], Frazzoli discloses deceleration of the robotic device in response to a predicted loss of signal of teleoperations as determined from past failures and prediction of future failures at a geographic position, see Para. [0525], in which the data for the upcoming region can be received from a server, see Para. [0127]).
Claims 7-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Frazzoli in view of Kudo and in further view of Meyhofer et al. (US 2017/0259753; hereinafter Meyhofer).
Regarding Claim 7:
The combination of Frazzoli and Kudo discloses the server of claim 1.
Frazzoli fails to explicitly disclose wherein the future control data includes information on a priority of data to be collected by the robot and transmitted to the server at the prescribed time point.
Meyhofer, in the same field of endeavor of vehicle control, discloses wherein the future control data includes information on a priority of data to be collected by the robot and transmitted to the server at the prescribed time point (Meyhofer, Para. [0011], [0065], Meyhofer discloses sensor data is prioritized based on the certain condition detected (i.e. prescribed time)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server as disclosed by Frazzoli to include prioritization of processing and transmission of certain sensor data as disclosed by Meyhofer in order to detect, process, and avoid hazardous conditions, see Meyhofer Para. [0065].
Regarding Claim 8:
The combination of Frazzoli, Kudo, and Meyhofer discloses the server of claim 7.
Frazzoli fails to explicitly disclose wherein the future control data prioritizes collection and transmission, by the robot, of data about travel of the robot, data about movement of at least one joint included in the robot, and first sensor data that is smaller than a particular size over second sensor data that is larger than the particular size.
Meyhofer, in the same field of endeavor of vehicle control, discloses wherein the future control data prioritizes collection and transmission, by the robot, of data about travel of the robot, data about movement of at least one joint included in the robot, and first sensor data that is smaller than a particular size over second sensor data that is larger than the particular size (Meyhofer, Para. [0011], [0065-0066], Meyhofer discloses when a certain condition is detected, a collection of data regarding movement of the robot and the robotic operations is prioritized for a certain sensor system which is smaller due to processing and transmitting of only critical data).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server as disclosed by Frazzoli to include collection of vehicle travel data, with one sensor subset data being smaller than a second sensor subset data collection as disclosed by Meyhofer in order to detect, process, and avoid hazardous conditions, see Meyhofer Para. [0065].
Regarding Claim 13:
The combination of Frazzoli, Kudo, and Meyhofer discloses the robot of claim 11.
Frazzoli fails to explicitly disclose wherein respective priorities are determined for the sensors, and at the prescribed time point, the processor collects the data from a first subset of the sensors and not from a second subset of the sensors based on the respective priorities and transmits the collected data from the first subset of the sensors to the server.
Meyhofer, in the same field of endeavor of vehicle control, discloses wherein respective priorities are determined for the sensors, and at the prescribed time point, the processor collects the data from a first subset of the sensors and not from a second subset of the sensors based on the respective priorities and transmits the collected data from the first subset of the sensors to the server (Meyhofer, Para. [0011] Meyhofer discloses activation or deactivation of a stereo camera system (i.e. second subset) when certain conditions are met (i.e. prescribed time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as disclosed by Frazzoli in order to include activation of a first subset of sensors and a deactivation of a second subset of sensors as disclosed by  Meyhofer in order to provide sensor data in direct correlation with the predicted high caution condition, see Meyhofer Para. [0011-0013].
Regarding Claim 14:
The combination of Frazzoli and Meyhofer discloses the robot of claim 13.
Frazzoli fails to explicitly disclose wherein the processor turns off the second subset of the sensors at the prescribed time point.
Meyhofer, in the same field of endeavor of vehicle control, discloses wherein the processor turns off the second subset of the sensors at the prescribed time point (Meyhofer, Para. [0011] Meyhofer discloses activation or deactivation of a stereo camera system (i.e. second subset) when certain conditions are met (i.e. prescribed time).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as disclosed by Frazzoli in order to include deactivation of a second subset of sensors as disclosed by  Meyhofer in order to provide sensor data in direct correlation with the predicted high caution condition, see Meyhofer Para. [0011-0013].
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664